In an action, inter alia, for an accounting, the plaintiffs appeal, as limited by their brief, from so much of an order of the Supreme Court, Suffolk County (Newmark, J.), dated September 29, 1992, as granted the defendant’s cross motion to dismiss the complaint pursuant to CPLR 3126.
Ordered that the order is affirmed insofar as appealed from, with costs.
We find that the Supreme Court did not improvidently exercise its discretion in dismissing the plaintiffs’ complaint pursuant to CPLR 3126. The plaintiffs exhibited willful and contumacious conduct in failing to comply with a court order for disclosure for seven years (see, Zletz v Wetanson, 67 NY2d 711, 713; Polito v DeTomaso, 208 AD2d 912 [decided herewith]; Lobo Equities v North Riv. Ins. Co., 124 AD2d 647; Antieri v NRS Constr. Corp., 117 AD2d 696, 697-698; Brandi v Chan, 151 AD2d 853, 854; Henderson v Stilwell, 116 AD2d 861, 862-863). Mangano, P. J., Lawrence, Krausman and Goldstein, JJ., concur.